KELLEY, Judge,
dissenting.
I respectfully dissent. Herein, the majority reverses the trial court’s affirmance of the Zoning Board of Adjustment of the City of Pittsburgh’s (Board) grant of special exception modifying parking space requirements under the Pittsburgh Zoning Code (Code) because the record is devoid of substantial evidence to support the board’s determination. I disagree.
During the testimony before the board, the owner of Pittsburgh Deli Company testified regarding the requirement of 32 additional parking spaces. Mr. Caliguiri testified that in determining where the Pittsburgh Deli Company might obtain 32 additional parking spaces, the availability of outdoor lots, metered spaces on adjacent streets, and spaces inside the Shadyside Parking Garage were considered. Reproduced Record (R.) at 12a. In response, to this testimony, a member of the board stated that the Pittsburgh Deli Company could not count those spaces. Id. In response, Mr. Caliguiri acknowledged this fact and pointed out that the Deli Company did not have a private parking lot. At this point, another board member stated that what the Pittsburgh Deli Company was asking for was not a variance but a special exception for parking. Id. Mr. Caligum agreed with this observation and amended the application to include an exception for *39modification of the parking requirement under section 909.06(d)(1). Id. at 13a.
Substantial evidence means such evidence as a reasonable mind might accept as adequate to support a conclusion. Valley View Civic Association v. Zoning Board of Adjustment, 501 Pa. 550, 462 A.2d 637 (1983). With this principle in mind, I believe, contrary to the majority’s determination, that there was substantial evidence presented in the form of testimony that the modification to the parking requirement was necessary in order to appropriately develop the subject parcel of land. When taken as a whole, Mr. Caliguiri’s entire testimony supports a finding that the modification to the parking requirement is necessary in order to appropriately develop the subject property because of the land’s unique geographical location. This is all the Code requires.
Therefore, in the absence of specific findings by the board, I would remand for additional findings with respect to the Pittsburgh Deli Company’s request for modification of the parking requirements under section 909.06(d)(1) of the Code.